50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry L. GENT, Plaintiff-Appellant,v.LEGAL SERVICES CORPORATION;  Client Centered Legal Servicesof Southwest Virginia, Defendants-Appellees.
No. 94-2378.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided Mar. 16, 1995.

Jerry L. Gent, appellant pro se.
Victor M. Fortuno, Legal Services Corporation, Washington, DC;  Gerald L. Gray, Clintwood, VA, for appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Jerry L. Gent appeals from the district court's orders dismissing with prejudice his complaint in which he alleged violations of the Legal Services Corporation Act, 42 U.S.C. Sec. 2996 et seq.  (1988), and denying reconsideration of that order.  Our review of the record and the district court's opinion and orders discloses that this appeal is without merit.  Accordingly, we affirm both orders on the reasoning of the district court.  Gent v. Legal Servs.  Corp., No. CA-94-86 (W.D.Va. Sept. 21 and 30, 1994).  We further deny Gent's motions requesting appointment of counsel and additional discovery.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED